— Appeal from a judgment of the County Court of Montgomery County, rendered July 11, 1977 upon a verdict convicting the defendant of the crime of arson in the fourth degree. Defendant contends that the trial court should have granted his motion to dismiss the felony charge of arson in the fourth degree on the ground that there was a failure to comply with CPL 30.30. The present posture of the record leaves this issue unresolved. CPL 30.30 (subd 5, par [a]) provides that where a defendant is to be retried following a mistrial, the six-month period commences to run from the date when the order occasioning the retrial becomes final. We, therefore, order a remittal for the purpose of conducting a hearing to compute the period of delay which must be attributed to the People. Decision withheld, and case remitted to the County Court of Montgomery County for further proceedings not inconsistent herewith. Mahoney, P. J., Greenblott, Kane, Staley, Jr., and Mikoll, JJ., concur.